Name: Commission Regulation (EC) No 1112/96 of 20 June 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 148/24 EN Official Journal of the European Communities 21 . 6 . 96 COMMISSION REGULATION (EC) No 1112/96 of 20 June 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Articles 13(3) and 17(4) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 995/96 (4), lays down special detailed rules of application for export refunds on milk and milk products; Whereas Article lb of Regulation (EC) No 1466/95 intro ­ duces special arrangements for exports of certain cheeses to Switzerland; whereas it should be stipulated that those arrangements apply only to exports benefiting from an exemption from or a reduction in customs duties on import into Switzerland; whereas the cheeses referred to in Commission Regulation (EEC) No 1953/82 (*), repealed by Regulation (EC) No 823/96 (6), should be added to the list of cheeses covered by those arrangements so as to include all the cheeses benefiting from preferential duties on import into Switzerland; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1466/95 is hereby amended as follows: 1 . Article lb ( 1 ) is replaced by the following: * 1 . This Article lays down special detailed rules governing exports to Switzerland of the cheeses listed in the Annex, which benefit from an exemption from or a reduction in customs duties on import.'; 2 . The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 5 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1 995, p. 10 . (J) OJ No L 144, 28. 6. 1995, p. 22. (4) OJ No L 133, 4. 6. 1996, p. 13 . 0 OJ No L 212, 21 . 7. 1982, p. 5 . h) OJ No L 111 , 4. 5. 1996, p. 9. 21 . 6 . 96 EN Official Journal of the European Communities No L 148/25 ANNEX ANNEX CN code Description(Export refund nomenclature) 0406 Cheese and curd ex 0406 10 20      Ricotta, salted 0406 20  Grated or powdered cheese, of all kinds 0406 30  Processed cheese, not grated or powdered 0406 40  Blue-veined cheese ex 0406 90  Other cheese: 0406 90 23 0406 90 25 0406 90 27    Edam    Tilsit    ButterkÃ ¤se 0406 90 61 _______ Grana Padano, Parmigiano Reggiano 0406 90 63        Fiore Sardo, Pecorino 0406 90 69 _______ Other 0406 90 73        Provolone ex 0406 90 75        Asiago, Caciocavallo, Montasio 0406 90 76        Danbo, Fontal , Fontina, Fynbo, Havarti , Maribo, SamsÃ ¸ 0406 90 78        Gouda ex 0406 90 79 _______ Esrom, Italico, Saint-Nectaire, Saint-Paulin ex 0406 90 87              Idiazabal , Manchego, Roncal, manufactured exclusively from sheep's milk ex 0406 90  Elbo, Galantine, Molbo, Mimolette, Tybo ex 0406 90  Other cheese, of a fat content of 30% or more by weight in the dry matter and of a water content by weight in the non-fatty matter exceeding 52% but not exceeding 67%'